Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 05/17/22 is acknowledged.

Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, a third nozzle for the partial removing part is claimed.  Nothing of a first nozzle and a second nozzle are cited in claim 1.  For the purpose of examination, claim 4 depends from claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Yamamoto et al (US 8,069,816).
Yamamoto et al discloses a substrate processing apparatus capable of forming a coating film on a peripheral edge portion including a peripheral edge of a front surface of a substrate and a side surface of the substrate, comprising: a substrate holder (41) configured to rotatably hold the substrate; a first chemical liquid supplier (thinner supplied to nozzle 47) capable of supplying a first chemical liquid onto the peripheral edge of the substrate including a rear surface of the substrate; a partial removing part (43b) capable of removing, among the first chemical liquid supplied onto the substrate, the first chemical liquid adhering to at least a portion of the front surface and the side surface of the substrate; a second chemical liquid supplier (42b) capable of supplying a second chemical liquid for forming the coating film onto the front surface and the side surface of the substrate; a first chemical liquid removing part (44b) capable of removing the first chemical liquid remaining on the substrate to which the second chemical liquid adheres; and a controller (19) capable of controlling the substrate holder, the first chemical liquid supplier, the partial removing part, the second chemical liquid supplier, and the first chemical liquid removing part (see Fig 2 and column 6, line 56-column 7, line 21). 

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-191853.
As to claim 1, JP’853 discloses (see Figs 4-5, 7, 9-12, 15 and 20 and English Translation Detailed D) a substrate processing apparatus capable of forming a coating film on a peripheral edge portion including a peripheral edge of a front surface of a substrate and a side surface of the substrate, comprising: a substrate holder (20) configured to rotatably hold the substrate; a first chemical liquid supplier (source 51A and discharge pipe 54A) capable of supplying a first chemical liquid onto the peripheral edge of the substrate including a rear surface of the substrate; a partial removing part (solvent discharged from nozzle 44) capable of removing, among the first chemical liquid supplied onto the substrate, the first chemical liquid adhering to at least a portion of the front surface and the side surface of the substrate; a second chemical liquid supplier (supply unit 30 with nozzle 34) capable of supplying a second chemical liquid for forming the coating film onto the front surface and the side surface of the substrate; a first chemical liquid removing part (gas discharged through discharge pipe 54B) capable of removing the first chemical liquid remaining on the substrate to which the second chemical liquid adheres; and a controller (10) capable of controlling the substrate holder, the first chemical liquid supplier, the partial removing part, the second chemical liquid supplier, and the first chemical liquid removing part (see Fig 7). 
Regarding claim 2, JP’853 teaches the first chemical liquid supplier (source 51A and discharge pipe 54A, see para [0060]) comprises a first nozzle (discharge pipe 54A connected to nozzle 54) provided close to the rear surface of the substrate so as to eject the first chemical liquid to the peripheral edge of the substrate, and the second chemical liquid supplier (supply unit 30 with nozzle 34) comprises a second nozzle (34) provided close to the front surface of the substrate so as to eject the second chemical liquid to the front surface and the side surface of the substrate. 
As to claim 3, in JP’853 the first chemical liquid supplier comprises a first nozzle (54) capable of being provided close to the front surface of the substrate (since driving mechanism 56 is rotates the nozzle around the edge of the wafer, see para [0090]) so as the nozzle 54 is capable of ejecting the first chemical liquid to the peripheral edge of the substrate, and the second chemical liquid supplier comprises a second nozzle (34) provided close to the front surface of the substrate (since driving mechanism 36 move the nozzle in horizontal direction, see para [0053]) so as the nozzle is capable of ejecting the second chemical liquid to the front surface and the side surface of the substrate.
Regarding claim 4, in JP’853 the partial removing part (solvent discharged from nozzle 44) comprises a third nozzle (44) provided close to the front surface of the substrate so as to eject a solvent capable of removing the first chemical liquid to the substrate, and the controller (10) is capable of controlling the substrate holder (20) and the partial removing part such that the solvent is ejected to the substrate in a state in which the substrate is rotated. 
As to claim 5, in JP’853 the controller is capable of controlling the substrate holder and the second chemical liquid supplier (supply unit 30 with nozzle 34) to supply the second chemical liquid in the state in which the substrate is rotated, and a first number of revolutions of the substrate when supplying the second chemical liquid by the second chemical liquid supplier is capable of being smaller than a second number of revolutions of the substrate when supplying the solvent by the partial removing part (see para [0070-0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 8,069,816) or JP’853 in view of JP’63-169727.
Yamamoto et al or JP’853 lacks teaching a nozzle for spraying solvent in atomized state.  However, in treating a semiconductor substrate, it is known to atomize solvent in operating the coating process within an enclosed chamber (see Abstract and Figures for atomizing nozzle 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include atomizing nozzle in Yamamoto or JP’853 to bring a humid state inside the chamber as taught by JP’727 (see Abstract).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 8,069,816) or JP’853 in view of Yamamoto et al (US 2008/0124489 A1) and Kaneyama et al (US 2010/0075054A1).
Yamamoto’861 or JP’853 lacks teaching the partial removing part comprising a removing member capable of removing the first chemical liquid by coming into contact with the front surface and the side surface of the substrate.  A partial removing part comprises a removing member capable of removing a chemical liquid by coming into contact with the front surface and the side surface of the substrate is known in the art as shown by Yamamoto et al (see Fig 6, for brush contacting the side surface of a substrate), and JP’853 teaches a brush (63b) removing a chemical liquid by coming into contact with the top surface of the substrate (see Fig 14 b for item 213).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a removing member capable of removing the first chemical liquid by coming into contact with the front surface and the side surface of the substrate to perform scrub-cleaning on the portions of the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/